Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is the examiners reasons for allowance:

In addition to the remarks filed 06/22/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 11 when taken in the context of the claims as a whole.  Specifically, the combination of a plurality of source systems and define one or more rules for each attribute; automatically generating, responsive to the one or more system level rules and the one or more configurable attribute rules, a set of resulting mappings that map one or more applications and application deployments to an attribute, wherein the set of resulting mappings comprise at least one of: automated mappings with high confidence level; automated mappings of low confidence level and one or more mapping predictions that require additional input; and displaying, via an interactive user interface, the set of resulting mappings that graphically associate the one or more applications and application deployments to a corresponding attribute, wherein the plurality of source systems includes each of a user access control system, a user database, an infrastructure inventory, resiliency plans, an application inventory, incident records, a business process, and third party agreements.
At best the prior arts of record, specifically, Osborn et al. (US 20120066253A1 hereinafter Osborn) teaches classifiers that map attributes to databases with confidence (see ¶16 and ¶21). Osborn further teaches automated mappings of varying confidence level  (see ¶46). Kano et al. (US 20200241730 A1 hereinafter Kano) teaches mapping data according different rules (see ¶93). Sehgal et al. (US 20190095557 A1 hereinafter Sehgal) teaches access control and business models for data comparison (see ¶42, ¶35)
Newly cited art Barday et al. (US 20200117829 A1) teaches disaster recovery plans for data mapping (see ¶313). Lenkov; Dmitry et al. (US 20140172728 A1) teaches distribution rules between third parties (see ¶45)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole.
Thus, claims 1 and 11 are allowed over the prior art of record.
Claims 2-7, 9-10, 12-17 and 19-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 06/02/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143